Case: 11-40512       Document: 00512545176          Page: 1     Date Filed: 02/26/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                        No. 11-40512                           February 26, 2014
                                                                                 Lyle W. Cayce
                                                                                      Clerk
EWING CONSTRUCTION COMPANY, INCORPORATED,

                                                   Plaintiff - Appellant
v.

AMERISURE INSURANCE COMPANY,

                                                   Defendant - Appellee


                    Appeal from the United States District Court
                         for the Southern District of Texas


Before JOLLY, DAVIS, and BARKSDALE, Circuit Judges..
PER CURIAM:
       Consistent with the January 17, 2014 Texas Supreme Court opinion and
response 1 to our certified question, 2 we VACATE the judgment of the district
court granting summary judgment to defendant, Amerisure Insurance Co.
(“Amerisure”), on grounds that coverage was excluded under its contractual
liability exclusion. We REMAND the case to the district court for further
proceedings, reserving to the parties any claims, defenses, and arguments
other than those related to the contractual liability exclusion.
       VACATED AND REMANDED.




       1  Ewing Const. Co., Inc. v. Amerisure Ins. Co., 12-0661, __ S.W.3d __, 57 Tex. Sup. Ct.
J. 195 (Tex. Jan. 17, 2014).
        2 Ewing Construction Co., Inc. v. Amerisure Ins. Co., 690 F.3d 628, 633 (5th Cir. 2012).